Case 2:17-cr-20183-MAG-RSW ECF No. 346 filed 10/04/19         PageID.1541   Page 1 of 5


                             United States District Court
                             Eastern District of Michigan
                                  Southern Division

 United States of America,                     Criminal No. 17-20183

                    Plaintiff,                        Hon. Mark A. Goldsmith
 v.

 D-5 Harold Lashawn Nero,

                Defendant.
 ____________________________/

                Government’s Motion to Strike Nero’s Untimely
           Motion to Suppress Evidence and to Stay Response (R. 343)

       On September 6, 2018, the Court—by stipulation of the parties—set a

 November 14, 2018 motion cut-off. (R. 206: Stipulation and Order Setting Motion Cut-

 off). Over a year later and more than 10 months after the Court’s motion deadline,

 Defendant Harold Lashawn Nero filed a motion to suppress his voluntary statements.

 (R. 343: Motion to Suppress). Nero failed to mention the Court’s motion deadline and

 did not attempt to make the necessary good cause showing for his violation of the

 Court’s September 6, 2018 Order, or for this long delay. Because Nero could have

 previously filed this motion, he cannot show Rule 12 good cause within the Sixth

 Circuit. The Court should strike his untimely motion for these reasons.

       Pursuant to Local Rule 7.1, the government explained the nature of the motion

 and its legal basis and requested concurrence in the relief sought, but Defendant did

 not concur.




                                           1
Case 2:17-cr-20183-MAG-RSW ECF No. 346 filed 10/04/19             PageID.1542     Page 2 of 5


                     Government’s Brief in Support of its Motion

 I.     Statement of Facts

        The Court’s September 6, 2018 Order—by stipulation of the parties—

 established the deadline for motions as November 14, 2018. (R. 206: Stipulation and

 Order Setting Motion Cut-off). Nero filed several motions (including for suppression)

 within the established time. (R. 211, 217, 218, 241). He also joined or concurred in

 several codefendant motions. (R. 233: Joining and Concurring in R. 232; R. 249 Joinder

 in R. 235, 236, 237, 238, and 239).

        On September 18, 2019, more than 10 months after the deadline, Nero filed

 another motion to suppress. (R. 343: Motion to Suppress). His motion does not

 mention the Court’s September 6, 2018 Order, the motion cut-off, or Rule 12.

 II.    Argument

 A.     Nero has not shown good cause for another suppression motion

        “Under the Federal Rules of Criminal Procedure, motions to suppress evidence

 must be raised by pretrial motion before the deadline set by the district court.

 Fed.R.Crim.P. 12(b)(3)(C),(c).” United States v. Walden, 625 F.3d 961, 964 (6th Cir. 2010).

 The Court’s motion deadline in this case was November 14, 2018. (R. 206).

        “If a party fails to raise a defense or objection that must be made by pretrial

 motion before the deadline, that defense or objection is waived.” Id. See also

 Fed.R.Crim.P. 12(e); United States v. Kincaide, 145 F.3d 771, 778 (6th Cir. 1998). “The

 potential harshness of a strict application of this rule is mitigated by a safety valve that


                                              2
Case 2:17-cr-20183-MAG-RSW ECF No. 346 filed 10/04/19             PageID.1543     Page 3 of 5


 allows district courts to grant relief from the waiver for ‘good cause.’” Walden, 625 F.3d

 at 964.

        Nero never mentions Rule 12, nor does he attempt to make the requisite good

 cause showing. Nero has had the relevant discovery and could have previously filed this

 motion, so he cannot show good cause for his late filing. See United States v. Gulley, No.

 18-3577, 2019 WL 3035753, at *6 (6th Cir. July 11, 2019) (“We have repeatedly held

 that good cause to excuse non-compliance with a court-ordered deadline is absent if

 the failure to timely file resulted from the lawyer’s decision not to file a pretrial motion

 before the deadline.”); see also Walden, 625 F.3d at 964 (“if the failure to timely file

 occurred as a result of a lawyer’s conscious decision not to file a pretrial motion before

 the deadline, the party seeking a waiver will not be able to establish good cause.”).

 Instead, he filed it over 10 months later.

           Nero has not shown good cause within the meaning of Rule 12. See Gulley, 2019

 WL 3035753, at *6 (Denying second motion to suppress even where defendant claimed

 “information . . . only became available after the court’s deadline”).

 B.        The government request a stay of the time to respond

           The government requests that the Court stay the time to respond to Nero’s

 suppression motion until seven days after the Court has determined whether Nero can

 make the required good cause showing for his untimely motion.




                                              3
Case 2:17-cr-20183-MAG-RSW ECF No. 346 filed 10/04/19        PageID.1544    Page 4 of 5


 III.   Conclusion

        This Court should strike Nero’s untimely motion (R. 343).

                                               Respectfully Submitted,

                                               Matthew Schneider
                                               United States Attorney

                                                /s Jerome F. Gorgon Jr.
                                               JEROME F. GORGON JR.
                                               Assistant United States Attorney
                                               211 West Fort Street, Suite 2001
                                               Detroit, Michigan 48226-3211
                                               (313) 226-9676
                                               jerome.gorgon@usdoj.gov

 Date: October 4, 2019




                                           4
Case 2:17-cr-20183-MAG-RSW ECF No. 346 filed 10/04/19         PageID.1545   Page 5 of 5




                                Certificate of Service

       I hereby certify that on October 4, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using the ECF system which will send

 notification to the attorneys of record, including Mark Magidson.


                                                /s Jerome F. Gorgon Jr.
                                               JEROME F. GORGON JR.
                                               Assistant United States Attorney
                                               211 West Fort Street, Suite 2001
                                               Detroit, Michigan 48226-3211
                                               (313) 226-9676
                                               jerome.gorgon@usdoj.gov




                                           5
